        Case 2:20-cv-03393-NJB-KWR Document 13 Filed 05/21/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    BRANDON KEITH JACKSON                                            CIVIL ACTION
    VERSUS                                                           NO. 20-3393
    LT. JEREMY BOONE, ET AL.                                         SECTION “G”(4)


                                   ORDER AND REASONS

         Plaintiff Brandon Keith Jackson filed a Motion for Appointment of Counsel (ECF No.

6) in which he requests appointment of counsel to assist him in pursuing his case. On May 20,

2021, the Court entered an Order (ECF No. 11) denying Jackson’s motion, because he failed to

reply to the Court’s Order (ECF No. 7) for additional information in support of his motion. After

entry of that Order, the Court was notified that Jackson had filed a response that was inadvertently

filed by the Clerk of Court into another of Jackson’s cases, Civ. Action 20-3230“G”(4). Upon the

Clerk’s correction of the docketing error, the Court now is able to consider Jackson’s response

(ECF No. 12) and the additional information he provided.

         Jackson filed this pro se and in forma pauperis complaint pursuant to 42 U.S.C. § 1983

against defendants Lt. Jeremy Boone, Sgt. Antwan Sanders, Lt. Jules Herbert, Sgt. Gavin Lemaire,

and Sgt. Ervin Crain, all of whom are correctional officers at B.B. “Sixty” Rayburn Correctional

Center (“RCC”). 1 Jackson alleges that he was verbally sexually assaulted, threatened, and

harassed by Lt. Boone and Lt. Herbert. 2 He also claims that he filed complaint Prison Rape

Elimination Act (“PREA”) complaints against the officers were not investigated or enforced. 3 He

also claims that he was harassed by other defendants after he filed the PREA complaints. 4


1
  ECF No. 1, at 1, 4.
2
  Id. at 5-9
3
  Id. at 7, 8, 10.
4
  Id. at 9-11.
       Case 2:20-cv-03393-NJB-KWR Document 13 Filed 05/21/21 Page 2 of 3




        In his motion to appoint counsel, Jackson alleged that he cannot afford counsel and that he

needs counsel to review and obtain potential evidence, meet and communicate with medical

experts, and assist in the presentation of evidence and in cross-examination of witnesses. 5 On

March 29, 2021, the Court ordered Jackson to certify in writing the steps he has taken to secure

counsel before filing his motion. 6 Jackson responded indicating that he attempted to contact two

attorneys, one of whom previously represented him, and both attorneys declined to accept his

case. 7 He enclosed a copy of a letter one of the attorneys wrote to the Secretary of the Department

of Corrections on his behalf, despite not taking on his representation in this case. 8 Jackson also

states he is unable to get assistance from inmate counsel at the prison because of the pandemic. 9

        A federal district court should only appoint counsel for an indigent plaintiff in a civil rights

case if the case presents exceptional circumstances. Norton v. E.U. Dimazana, 122 F.3d 286, 293

(5th Cir. 1997). The Court can consider the following factors when ruling on a request for counsel

in a § 1983 case: (a) the type and complexity of the case; (b) whether the indigent is capable of

presenting his case adequately; (c) whether he is in a position to investigate his case adequately;

and (d) whether the evidence will consist in large part of conflicting testimony so as to require skill

in the presentation of evidence and in cross-examination. Parker v. Carpenter, 978 F.2d 190, 193

(5th Cir. 1992); Ulmer v. Chancellor, 691 F.2d 209 (5th Cir. 1982).

        Jackson’s case is not complex and requires no difficult investigation his claims which

revolve mostly around witness credibility not legal expertise. Jackson’s claims are not factually

or legally complicated. Jackson has already demonstrated an ability to prepare pleadings, present



5
  ECF No. 6.
6
  ECF No. 7.
7
  ECF No. 12, at 1.
8
  Id. at 2.
9
  Id. at 1.
                                                   2
      Case 2:20-cv-03393-NJB-KWR Document 13 Filed 05/21/21 Page 3 of 3




arguments, and more than adequately understand and convey the facts of his case without

assistance of counsel. While Jackson may not be trained in the law, he has demonstrated the ability

to express himself and understand the facts and issues involved in his case. Thus, although Jackson

is indigent, his case is not an exceptional one under the foregoing factors and presents no

circumstances that would require appointment of counsel. Akasike v. Fitzpatrick, 26 F.3d 510,

512 (5th Cir. 1994) (counsel is only appointed under exceptional circumstances in a civil rights

case); see also Wendell v. Asher, 162 F.3d 887 (5th Cir. 1998) (same); Robbins v. Maggio, 750

F.2d 405, 412 (5th Cir. 1985); Ulmer, 691 F.2d at 212-13; Hardwick v. Ault, 517 F.2d 295, 298

(5th Cir. 1975). Accordingly,

       IT IS ORDERED that the Court’s Order (ECF No. 11) is RESCINDED.

       IT IS FURTHER ORDERED that Jackson’s Motion for Appointment of Counsel

(ECF No. 6) is DENIED.

               New Orleans, Louisiana, this 20th day of May, 2021.




                                          ____________________________________________
                                                     KAREN WELLS ROBY
                                          CHIEF UNITED STATES MAGISTRATE JUDGE




                                                3
